Whelan Law Group,

Oo ND

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

Case 1:21-cv-00078-NONE-BAM Document 10 Filed 02/12/21 Page 1 of 4

Brian D. Whelan, Esq. (SBN 256534)

WHELAN LAW GROUP, A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720

Telephone: (559) 437-1079

Facsimile: (559) 437-1720

E-mail: brian@whelanlawgroup.com

Attorneys for: Defendant BEN PAUL MEREDITH

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

DEVIN G. NUNES, ) Case No. 1:21-CV-00078-NONE-BAM
)
Plaintiff, ) DEFENDANT BEN PAUL MEREDITH’S
) NOTICE AND REQUEST TO SET AND
V. ) HAVE HEARD PENDING MOTIONS
) INCLUDING THE MOTION TO STRIKE
BENJAMIN PAUL MEREDITH, ) PLAINTIFF’S COMPLAINT PURSUANT TO
TWITTER, INC., and DOES 1 to 100, ) C.C.P. § 425.16 (ANTI-SLAPP)
Inclusive, )
)
Defendants. )
)
)

 

TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF CALIFORNIA, AND TO PLAINTIFF and his counsel:

Based upon Fed. R. Civ. P. 81 and the two pending and fully-briefed motions filed
in the Superior Court of California, Tulare County (“State Court”), Defendant BEN PAUL
MEREDITH (“Defendant”), respectfully requests that this Court deny Plaintiff Devin Nunes’
motion to conduct discovery and an enter an order striking the complaint pursuant to C.C.P. §
425.16.

Defendant respectfully requests that a hearing on the pending motions take place as
soon as may be heard in Courtroom to be determined at the United States District Court Eastern
District of California located at 2500 Tulare St, Fresno, CA 93721.

‘ff

1
NOTICE OF REQUEST FOR HEARING

 

 

 
Whelan Law Group,

oO eS ND MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Pax: 559-437-1720

Case 1:21-cv-00078-NONE-BAM Document 10 Filed 02/12/21 Page 2 of 4

Defendant advises the Court that, on November 19, 2020, prior to the Notice of
Removal in this matter, Defendant timely filed a Motion to Strike Plaintiff Devin Nunes’ Complaint
pursuant to California Code of Civil Procedure§ 425.16. Thereafter, Plaintiff brought a motion, that
was opposed, to conduct limited discovery. Though the motions were both fully briefed by the
Parties, removal to this Court took place before the State Court ruled on either motion.

Thus, Defendant respectfully requests that this Court rule on the pending motions and
grant Defendant’s motion to strike pursuant to C.C.P. § 425.16.

I. AUTHORITY FOR THIS COURT TO RULE
ON THE PENDING MOTIONS.

This Court has the authority to rule on the pending motions. Fed. R. Civ. P. 81 governs
pleading requirements when civil actions have been removed from state court. The rule is that
following removal, repleading is unnecessary unless the court orders it. (Fed. R. Civ. P. 81(©)(2).)

Rule 81 expressly states that "[a]fter removal, repleading is unnecessary unless the court
orders it." Fed.R.Civ.P. 81(c)(2). This Rule also provides specific guidelines for filing answers or
“other defenses” when the defendant did not do so before removal. Id. ("A defendant who did not
answer before removal must answer or present other defenses or objections under these rules....").
The obvious implication of this language is that a party need not refile pending state motions in the
federal court. See also 77 C.J.S. Removal of Cases § 192 (2015) ("Where a cause [sic] is removed
from a state court to a federal district court while a motion theretofore made is pending, such motion
is transferred with the record to the federal court, to be determined by that court."). Accordingly,
Federal Courts have concluded that they may rule on motions pending in the state court upon
removal, without requiring the motions to be refiled. McCray v. Ardelle Assocs. Inc., 2015 WL
3886318, at *3 (E.D. Va. June 23, 2015)

‘Indeed, the notion of the Federal Court ruling on a motion pending before a state court is
longstanding: "The longstanding principle is that '[a]fter removal, the federal court ‘takes the case
up where the State court left it off.’ " Jenkins v. Commonwealth Land Title Ins. Co., 95 F.3d 791,
795 (9th Cir. 1996) (quoting Granny Goose Foods, Inc. v. Bhd. of Teamsters Local 70, 415 U.S. 423,
436 (1974)). (See Arminak v. Arminak & Assocs., LLC, No. LACV1603382JAKSSX, 2016 WL

 

 

2
NOTICE OF REQUEST FOR HEARING

 

 

 
Case 1:21-cv-00078-NONE-BAM Document 10 Filed 02/12/21 Page 3 of 4

10788359, at *14 (C.D. Cal. Dec. 7, 2016) “Thus, Box's pending motion filed in the state court is
9 || "properly treated, upon removal, as a pending motion ... in federal court." )
3 Federal Rule of Civil Procedure 81(c) expressly states that "[a]fter removal, repleading is

unnecessary unless the court orders it." This Rule also provides specific guidelines for filing answers

>

or "other defenses" when the defendant did not do so before removal. Id. ("A defendant who did not

answer before removal must answer or p resent other defenses or objections under these rules....").

sa HD Nn

The obvious implication of this language is that a party need not refile pending state motions in the
8 federal court. McCray v. Ardelle Assocs. Inc., No. 4:14cv158, 2015 WL 3886318, at *3 (E.D. Va.
g || June 23, 2015) (quoting Fed. R. Civ. P. 81(c)).

10 Thus, Defendant respectfully requests that this Court rule on the pending and fully briefed

1] || Motions enclosed herewith and dismiss Plaintiff's complaint against Defendant.

II. CONCLUSION.

12

13 For the foregoing reasons, and for those reasons set forth in the papers appended
14 || hereto, Defendant MEREDITH respectfully requests that this Court strike from Plaintiff's

15 || Complaint all of the causes of action against Defendant MEREDITH with prejudice (the First

16 || and Third Causes of Action), deny the motion to conduct discovery, and award, by separate
17 || noticed hearing, Defendant his attorney's fees and costs incurred in defending against this

1g || lawsuit. C.C.P. § 425.16(c).

19

Dated: February 11, 2021 WHELAN LAW GROUP,
20 .
A Professispal Corporation

2 1 YO =
y ; —_—

a —<="
Ay Brian D. Whelan,

  

 

 

22 Attorneys for Defendant BENJAMIN PAUL
MEREDITH
23
24
25
26
27
28
Whelan Law Group,
A Professional Corporation
1827 East Fir Avenue, Suite 110
ora °
seen NOTICE OF REQUEST FOR HEARING

 

 

 
Whelan Law Group,

Co Fe YN DBD vA Bf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

A Professional Corporation
1827 East Fir Avenue, Suite 110

Fresno, California 93720
Tel: 559-437-1079
Fax: 559-437-1720

Pase 1:21-cv-00078-NONE-BAM Document 10 Filed 02/12/21 Page 4 of 4

PROOF OF SERVICE

I am employed in the County of Fresno, State of California. I am over the age of

18 years and not a party to this action. My business address is: Whelan Law Group, A

Professional Corporation, 1827 East Fir Avenue, Suite 110, Fresno, California 93720. On
February 12, 2021, I caused to be served the within document(s): DEFENDANT BEN PAUL

MEREDITH’S NOTICE AND REQUEST TO SET AND HAVE HEARD PENDING
MOTIONS INCLUDING THE MOTION TO STRIKE PLAINTIFF’S COMPLAINT
PURSUANT TO C.C.P. § 425.16 (ANTI-SLAPP)

()

()

(X)

()

()

(x)

VIA FAX: by causing to be transmitted via facsimile the document(s) listed above to
the fax number(s) set forth below on this date.

BY HAND DELIVERY: by causing to be personally delivered the document(s) listed
above to the person(s) at the address(es) set forth below on this date.

BY MAIL: by placing the envelope, addressed to addresses below, for collection and
mailing on the date following our ordinary business practices. I am readily familiar with
this business' practice for collecting and processing correspondence for mailing. On the
same day that correspondence is placed for collection and mailing, it is deposited in the
ordinary course of business with the United States Postal Service in a sealed envelope
with postage fully paid.

BY PERSONAL SERVICE: by causing document(s) listed above to be personally
served to the person(s) at the address(es) set forth below.

BY EXPRESS MAIL DELIVERY: by causing document(s) listed above to be
deposited with the United States Express Mail Service for delivery to the person(s) at the
address(es) set forth below.

BY ELECTRONIC SERVICE: by causing document(s) listed above to be
electronically mailed to the e-mail addresses listed below.

Derek P. Wisehart Steven S. Biss

Law Offices of Derek P. Wisehart 300 West Main Street, Suite 102
2330 W. Main Street Charlottesville, Virginia 22903
Visalia, CA 93291 Tel: (804) 501-8272

Tel: (559) 636-9473 Fax: (202) 318-4098

Fax: (559) 636-9476 Email: stevenbiss@earthlink.net

Email: derek@dwisehartlaw.com

Counsel for Plaintiff Counsel for Plaintiff

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct.

Executed on February 12, 2021, at Fresno, California,” _,

SPACEY VUE

 

4

 

 

NOTICE OF REQUEST FOR HEARING

 
